01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )           CASE NO. CR 19-160 RAJ
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )           DETENTION ORDER
                                          )
10   VYSHAWN MALICK WARR,                 )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offense Charged in Indictment: Felon in Possession of Firearm

14 Date of Detention Hearing:    September 3, 2019.

15         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

16 based upon the factual findings and statement of reasons for detention hereafter set forth,

17 finds, by clear and convincing evidence, that no condition or combination of conditions which

18 defendant can meet would reasonably assure the safety of other persons and the community.

19

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21      (1) The Government alleges that defendant attempted to run when approached by law

22         enforcement officers. As he ran, he attempted to pull an object from his pocket. It



     DETENTION ORDER
     PAGE -1
01        proved to be a Glock handgun containing 16 rounds, with one in the chamber. He did

02        not tell the officers that he was trying to discard it.

03     (2) Defendant is only 19 years of age; but has accumulated a substantial criminal record,

04        both as a juvenile and as an adult. His juvenile record includes these convictions:

05        escape and harassment (misdemeanors); theft, first degree; taking motor vehicle

06        without permission; possession of stolen vehicle; robbery first degree (at gunpoint);

07        and attempted robbery, first degree. As an adult, he has a felony conviction for assault

08        second degree with substantial bodily injury.

09     (3) The AUSA alleges he is a member of the Low Profile (Bloods) gang. Defendant

10        denies this, but admits he associates with friends who are in gangs.

11     (4) Defendant admits he has smoked marijuana daily, all day long, since he was nine

12        years of age.

13     (5) He proposes to be released to his girlfriend, as a third-party custodian. But Pretrial

14        Services has determined that she has a lengthy criminal record, including investigation

15        for unlawful firearm possession, first degree.            She is not a suitable custodian.

16        Defendant has also resided with Courtney Mortimer; but he is also a convicted felon.

17     (6) Defendant also has mental health issues, for which he has received only sporadic

18        treatment.

19     (7) In sum, defendant presents a substantial danger to other persons and the community;

20        and there are no conditions of release which would reasonably address that risk.

21

22



     DETENTION ORDER
     PAGE -2
01 It is therefore ORDERED:

02      (1) Defendant shall be detained pending trial and committed to the custody of the

03         Attorney General for confinement in a correction facility separate, to the extent

04         practicable, from persons awaiting or serving sentences or being held in custody

05         pending appeal;

06      (2) Defendant shall be afforded reasonable opportunity for private consultation with

07         counsel;

08      (3) On order of the United States or on request of an attorney for the Government, the

09         person in charge of the corrections facility in which defendant is confined shall

10         deliver the defendant to a United States Marshal for the purpose of an appearance in

11         connection with a court proceeding;

12      (4) The Clerk shall direct copies of this Order to counsel for the United States, to counsel

13         for the defendant, to the United States Marshal, and to the United States Probation

14         Officer.

15        DATED this 3rd day of September, 2019.

16                                               s/ John L. Weinberg
                                                 United States Magistrate Judge
17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
